DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.
 Response to Amendment
The amendment filed 08/15/2022 has been entered. Claims 1, 3-4, 6-7, and 9-14 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Final Office Action mailed 05/18/2022.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 10, having been withdrawn without traverse in the Response to the Election/Restriction Requirement filed 03/19/2021, is canceled. 
Allowable Subject Matter
Claims 1, 3-4, 6-7, 9, and 11-14  are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art is Singleton (US 20090226580 A1) in view of Milani (US 20030207012 A1), Doering (US 2643495 A),  Hubner (US 20150040521 A1), Wagter (US 20150064307 A1), Guryanov (SU 126506 A1), and Bharat (US 20140287091 A1).
Regarding claim 1, Singleton teaches (Paragraph 0033; Fig. #20, 30, 50, 34) a method for making pasta filata cheese without cooling in brine or other liquids wherein cheese mass 20 is deposited from a cooker 10 onto a conveyor 30, spread into a sheet, flattened into a ribbon 50 (a thinner sheet), and moved onto a freezing or chill zone 34of the conveyor that freezes or chills the ribbon 50. In an exemplary embodiment, Singleton teaches (Paragraph 0023; Figure #10) a cooker that comprises a cooker stretcher (i.e. a  stretcher with a heating means) that extrudes a cheese mass having a temperature of typically 130 °F-160 °F. The exit of the cooker 10 (downstream of the stretcher) where the cheese mass is extruded, shown in the Figure may be understood to be the forming means (which has been interpreted to be any type of exit or extruder as described on page 2, lines 27-28 of the Applicant’s Specification). In addition, Singleton teaches (Paragraph 0033, Figure #40), one or more rollers or other flattening devices 40 (calibration station) to flatten the mass into a ribbon 50.  Singleton further teaches (Paragraph 0023) the conveyor belt can be chilled such as with a refrigerant such as glycol or CO2, or the environment can be cooled with, for  example, N or CO2. Singleton further teaches (Paragraph 0023) the cheese mass extruded onto the conveyor has a temperature of 130°F to 160°F (54.4°C to 71.1°C), and the temperature of the cheese sheet at the end of the conveyor is reduced to below freezing, such as about 25 °F (-3.9°C). Singleton further teaches (Paragraph 0033; Fig. #60, 70, 80, 100) the ribbon 50 is processed by one or more comminuting devices such as a slitter 60 and dicer 70 to form comminuted cheese 80 (pieces), and the comminuted cheese is deposited into packaging 100. Mozzarella is known in the art as a type of pasta filata cheese, and the as such the process of Singleton directed to pasta filata would be obvious to apply to any type of pasta filata cheese. Additionally, the sheet/ribbon of Singleton is moved through the preparation process in a linear manner as shown in the Figure. As a result, the first portion of the sheet/ribbon will be the first part of the cheese sheet to be cooled and subsequently comminuted into pieces. 
Singleton is silent on the exit of the cooker that extrudes the chees mass  (forming means) extruding the cheese mass in the form of a sheet. Singleton is also silent on the step of cooling said first portion of the sheet comprising a step of advancing said sheet into a cooling tunnel, wherein air is an operating cooling fluid of the mozzarella. Singleton is further silent on the step of cooling the first portion in contact with the air present in the tunnel being less than 3 minutes. Singleton is further silent on the step of cooling the first portion of the sheet (10) including causing said first portion of the sheet (10) to transit on at least a group (41, 42, 43, 44, 45) of advancing belts which transit in the tunnel (4), the belts of said group (41 , 42, 43, 44, 45) being located one above another. Also, Singleton is silent on each of said belts defining, between two corresponding end rollers an upper trajectory and a lower trajectory, the group of belts comprising an overlying belt and an underlying belt. Singleton is further silent on at the end of the upper trajectory the overlying belt winding about one of said two end rollers, laying the first portion of the sheet by force of gravity onto the underlying belt which circulates in an opposite direction with respect to the overlying belt. Singleton is further silent on the step of laying the first portion of the sheet by force of gravity onto the underlying belt comprising a step of overturning the sheet by turning a face of the first portion of the sheet upwards which was facing downwards on the overlying belt. Additionally, Singleton is silent on the step of packaging comprising the step of inserting a plurality of pieces together in a same wrapping, internally of the wrapping the pieces of the mozzarella being in direct contact with one another. Furthermore, Singleton is silent on the obtained pieces of mozzarella being shaped. Also, Singleton is silent on batching the shaped pieces in a weighing station.
Milani teaches (Paragraph 0003, 0019, 0020; Fig. 1 #10) a manifold (forming means) for extruding a molten food product, such as cheese, as a sheet onto a cooled conveyor belt, wherein vertical plates inside the manifold may be adjusted to determine the width of the extruded sheet.
Doering teaches (Col. 3, lines 39-49) forming dies for slabs (sheets) of edible plastic substances extruded from a machine. Doering further teaches (Col. 6, lines 67-70; Fig. 10 #115, 117) a plurality of individual impressing dies 115 are fixed to a platen with normally intersecting segment cutting blades 117 disposed there between. Doering further teaches (Col. 7, 64-71) the impressing and segmenting operations are done with uniformity, i.e. the pieces are complementarily shaped. 
Hubner teaches (Paragraph 0006) a method of slicing an elongate product into product slices, wherein an elongate foodstuff product is, for example, an elongate sausage, cheese or ham product. In addition, Hubner teaches (Paragraph 0103; Fig. 3 #15, 19) the cut-off product slices 25 fall onto the set-down table 19 and are configured thereon, preferably to form portions 15 (batches). Hubner further teaches (Paragraph 0074) the set-down table is configured in a form of a set of scales, and therefore, as a portion is being sliced, it can be established further whether this portion has the desired minimum weight.
Wagter teaches (Paragraph 0037) a method for producing cheese in grated or shredded form that is packaged, wherein the cheese is grated or shredded and more preferably the grated or shredded cheese is packaged in a container. Wagter further teaches (Paragraph 0046) suitable containers are those that are commonly applied for containing grated cheese and that are known per se in the art, such as a plastic bag (wrapping). Wagter further teaches (Paragraph 0006, 0007) using a strain of Streptococcus thermophilus to prevent cheese pieces from sticking together, indicating that the pieces are in direct contact.
Guryanov teaches (Paragraph 0005; Fig. 2 #1, 2) a device for cooling processed cheeses with a chamber 1 (cooling tunnel) inside which mesh conveyors 2 are mounted one above the other in several tiers. Guryanov further teaches (Paragraph 0008; Fig. 2 #6) processed cheeses are fed from conveyor 6 to the upper conveyor of the tiered conveyors 2, and at the other end of the chamber the cheeses pass to a lower conveyor, move in the opposite direction, and then go to the next conveyor. Guryanov further teaches (Paragraph 0008; Fig. 2 #8, 4) the cheeses are transported by conveyors from one end of the chamber to the other and finally, they fall on the lowest conveyor, from which they are removed by conveyor 8, wherein, during the movement of the cheeses inside the chamber, they are cooled by the air flow created by the fans 4. While Guryanov is silent on the cooling time, the claimed cooling time would have been used during the course of normal experimentation and optimization procedures in the method of Singleton based upon factors such as the desired production rate, the thickness of the cheese sheet, the temperature of the cooling air, etc. Furthermore, the Applicant does not appear to have identified any unique or unexpected benefit the claimed cooling time that would render it non-obvious. 
Bharat teaches ([0032, 0033] Fig. 1A) a method for forming and cooling chewing gum with a multi-pass system (cooling tunnel) to cool the gum slab (sheet) via convective air currents. Figure 1A depicts a group of belts each with corresponding end rollers and upper and lower surfaces (trajectories) wherein the belts are stacked one above another and the gum slab drops from and upper belt to a lower belt moving in the opposite direction and overturning the slab of gum.
However, the method of overturning a slab of gum taught by Bharat would not be applicable to the sheet of cheese taught by Singleton because Singleton teaches (Paragraph 0023) the temperature of the cheese sheet at the end of the conveyor is reduced to below freezing, such as about 25 °F (-3.9°C). At such a low temperature, the cheese would be too stiff to overturn as it must be peeled off the conveyor. Even considering that the sheet of cheese will not have cooled to its final temperature when overturning occurs, the sheet will still be at the bottom of the stack of belts and close to completion of cooling where it will be too stiff to overturn as pointed out in Paragraph 11 of the Affidavit filed 08/15/2022. Overturning the cheese sheet is a beneficial feature that allows both sides of the cheese to be cooled for more efficient, even cooling. Therefore, claim 1 introduces a novel feature not disclosed by the prior art, and claim 1 is allowable over the prior art.
Claims 3-4, 6-7, 9, and 11-14  are allowable as a result of depending upon allowable claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN P TAYLOR whose telephone number is (571)272-2652. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUSTIN PARKER TAYLOR/Examiner, Art Unit 1792                                                                                                                                                                                                        							/DREW E BECKER/                                                                                                     Primary Examiner, Art Unit 1792